DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Species A, drawn to a method of cooling a BOG stream (for example fig 3).
Species B, drawn to a first embodiment of the present invention using an external refrigerant cascade (fig 4, for example) 
Species C drawn to a second embodiment of the present invention using a post-cooling vapour stream (fig 5, for example)
Species D drawn to a third embodiment of the present invention using multiple post-cooling vapour streams (fig 6, for example)
Species E drawn to a fourth embodiment of the present invention using two liquefaction and separation systems (fig 7, for example)
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special 
A method of cooling a boil-off gas (BOG) stream from a liquefied gas tank comprising the steps of heat exchanging the BOG stream in a heat exchanger; passing the combined refrigerant stream into the heat exchanger through an entry port located in a second zone of the heat exchanger that is warmer than the first zone; and passing the combined refrigerant stream out of the heat exchanger through the warmer exit port
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20100058802 A1 Brendeng (hereafter Brendeng).  Brendeng discloses a method of cooling a boil-off gas (BOG) stream from a liquefied gas tank ([0041] “Reliquefaction of boil off gas from tanks”) comprising the steps of heat exchanging the BOG stream in a heat exchanger ([0020] “The product gas is cooled in the primary heat exchanger 20… by heat exchange with low level (low pressure) refrigerant that is supplied to the heat exchanger through conduit 78 and departs from the heat exchanger through conduit 88. In heat exchanger 20 the product gas is cooled to a temperature low enough to ensure low or no vaporizing in the subsequent throttling to the pressure of the storage tank 28”).Species A-E lack unity of invention because even though the inventions of these groups require the technical feature of a heat pump stage having a first evaporator, a first liquefier, and a first compressor; and a further heat pump stage having a second evaporator, a second liquefier, and a second compressor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of EP 1059494.  
The existence of an anticipatory reference demonstrating that one or more generic claims lack novelty or inventive step establishes that the species do not relate to a single general inventive concept. As set forth in MPEP 1850:
The expression "special technical feature" is defined in PCT Rule 13.2 as meaning those
technical features that define a contribution which each of the inventions, considered as a
whole, makes over the prior art...Whether or not any particular technical feature makes a 
"contribution" over the prior art, and therefore constitutes a "special technical feature", 
should be considered with respect to novelty and inventive step. For example, a
document discovered in the international search shows that there is a presumption of lack
of novelty or inventive step in a main claim, so that there may be no technical
relationship left over the prior art among the claimed inventions involving one or more of
the same or corresponding special technical features, leaving two or more dependent
claims without a single general inventive concept.
Therefore, since EP 1059494 renders obvious claims 1, 19 and 20, two or more dependent claims are left without a single general inventive concept. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290. The examiner can normally be reached Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763